DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 11/09/2021, the following has occurred: Claim(s) 1 and 10 have been amended. Claim(s) 16-17 have been newly added. Claim(s) 3-4, 6-8, 12, and 15 have been cancelled from consideration.
Claim(s) 1-2, 5, 9-10, and 16-17 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US 20150004045 A1) in view of Hohn (US 4468586 A) and O’Keeffe (US 3519873).  
Regarding claim 1, Ljungblad disclose an electron beam column for a three-dimensional layering device (100, Fig. 1), comprising: 

a second electron source (102) that has an electron emitting surface (electron is emitted from the bottom surface of 102), and outputs a second electron beam (152) accelerated to a predetermined acceleration voltage (electron beam generated with an accelerating voltage, par. 38); 
a first beam shape deforming element that deforms a cross-sectional shape of the first electron beam (beam source coil for shaping first electron beam, par. 47); 
a second beam shape deforming element that deforms a cross-sectional shape of the second electron beam (beam focusing coil for focusing first electron beam, par. 48); 
an electromagnetic lens that converges the first electron beam and the second electron beam (beam focusing coil, par. 38; the broadest reasonable interpretation of “converge” includes focusing since focusing can mean making light rays/waves to meat at a single point); and 
a deflector (at least one beam source coil for deflecting the electron beams, par. 47-48) that adjusts irradiation positions of the first electron beam and the second electron beam (radius r1 and radius r2 are the ranges for the first and second electron beams, respectively, Fig. 4) 
a powder layer is irradiated with the first electron beam and the second electron beam simultaneously (powder is fused layer by layer by electron beam 101 and 102, par. 38).
Ljungblad does not disclose said first electron source that has an anisotropically-shaped electron emitting surface 

Hohn discloses an electron gun apparatus wherein the first electron source (cathode Fig. 5.6) that has an anisotropically-shaped electron emitting surface (rectangular pyramidal tip with a flat top, Fig. 5.6, Col 4 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad to incorporate the teachings of Hohn and have a pyramidal tip for the first electron source. Doing so would have the benefit of emitting a square shaped beam while reducing the intensity of electrons outside of the shaped region (Col 3 lines 39-45, Hohn). 
Additionally, it would have been obvious to one of ordinary skill in the art to duplicate the pyramidal tip for the second electron source for the same reason disclosed above. See MPEP 2144.03 IV(B), where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Ljungblad in view of Hohn does not disclose the first electron source and the second electron source are oriented such that a longitudinal direction of the electron emitting surface of the first electron source is orthogonal to a longitudinal direction of the electron emitting surface of the second electron source, and 
O’Keeffe discloses an electron beam apparatus for exposing a UV mask layer where it discloses that it is known that the cathode can be rotated 90 deg to get line exposure in the shape of a grid (Col 2 lines 56-65, Fig. 2).
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have made the first electron source’s longitudinal direction orthogonal to the second electron source’s longitudinal direction. O’Keeffe shows that it is  to obtain the invention specified in claim 1.
Regarding claim 9, Ljungblad in view of Hohn and O’Keefe discloses the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by different deflectors (at least one beam source coil for shaping first electron beam and at least one beam source coil for shaping second electron beam, par. 47-48).  
Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad in view of Hohn and O’Keefe as applied to claim 1 and in further view of Okayama (US 4075488 A).  
Regarding claim 2, Ljungblad in view of Hohn and O’Keefe does not disclose the electron beam column for a three-dimensional layering device according to claim 1, at least one of the first beam deforming element and the second beam deforming element; 
diverges an opening angle of an electron beam in the lateral direction of a corresponding electron emitting surface, and converges the opening angle in the longitudinal direction of the electron emitting surface; or
converges the opening angle in the lateral direction of the electron emitting surface, and diverges the opening angle in the longitudinal direction of the electron emitting surface 
Okayama discloses a pattern forming apparatus using electron beams wherein the beam deforming element converges the opening angle in the lateral direction of the electron emitting surface, and diverges the opening angle in the longitudinal direction of the electron emitting surface (Fig. where the lateral direction of beam 12 (x-axis) converges into 12’ and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and O’Keefe to incorporate the teachings of Okayama. Doing so would have the benefit of controlling the shape of the beam cross section so that it can project a variety of rectangular cross-sections (Col 3 lines 20-25, Okayama).
Additionally, it would have been obvious to one of ordinary skill in the art to duplicate the multipole and quadrupole setup for the second electron deforming element for the same reason disclosed above. See MPEP 2144.03 IV(B), where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 17, Ljungblad in view of Hohn and O’Keefe does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the first beam deforming element and the second beam deforming element have multipole elements arranged at multiple stages along an advancing direction of the electron beam, and 
each of the multipole elements is formed of an electrostatic quadrupole element, 
a direction along which a pair of pole elements of the electrostatic quadrupole element is arranged coincides with a longitudinal direction of the electron emitting surface, and 
a direction along which the other pair of pole elements is arranged coincides with a lateral direction of the electron emitting surface.
Okayama discloses a pattern forming apparatus using electron beams wherein an electrostatic quadrupole is used to form a beam into a rectangular shape (Fig. 3): the first beam deforming element (quadrupole lens system 13) have multipole elements (quadrupole triplet, 
each of the multipole elements is formed of an electrostatic quadrupole element (electrostatic quadrupole, Fig. 3), 
a direction along which a pair of pole elements of the electrostatic quadrupole element is arranged coincides with a longitudinal direction of the electron (pair of positive electrode is aligned along longitudinal direction of beam 12’, Fig. 4), and 
a direction along which the other pair of pole elements is arranged coincides with a lateral direction of the electron (pair of negative electrode is aligned along lateral direction of beam 12’, Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn to incorporate the teachings of Okayama. Doing so would have the benefit of controlling the shape of the beam cross section so that it can project a variety of rectangular cross-sections (Col 3 lines 20-25, Okayama).
Additionally, it would have been obvious to one of ordinary skill in the art to duplicate the multipole and quadrupole setup for the second electron deforming element for the same reason disclosed above. See MPEP 2144.03 IV(B), where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Although Okayama does not disclose that the quadrupole elements are arranged to correspond to the longitudinal and lateral direction of the electron emitting surface, one of ordinary skill in the art would know to align Okayama’s quadrupole elements with the longitudinal and lateral direction of Hohn’s pyramidal flat tip. Hohn discloses that the pyramidal .
Claim 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad in view of Hohn and O’Keefe as applied to claim 1 and in further view of Mackie (US 20160332228).  
Regarding claim 5, Ljungblad in view of Hohn and O’Keefe does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by a common deflector.
Mackie discloses an electron beam 3-D printer wherein the first electron beam and the second electron beam are deflected by a common deflector (electron deflector provides a common deflection field across each of the electron beams, Helmholtz coil 70, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and O’Keefe to incorporate the teachings of Mackie. Doing so would have the benefit of eliminating possible interference if separate scanning fields were used to scan beams in tandem (par. 13, Mackie).
Regarding claim 10, Ljungblad in view of Hohn and O’Keefe does not disclose the electron beam column for a three- dimensional layering device according to claim 1, wherein the deflectable range of the deflector is set to be larger than the space between the first electron beam and the second electron beam.
Mackie discloses an electron beam 3-D printer wherein the deflectable range of the deflector is set to be larger than the space between the first electron beam and the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and O’Keefe to incorporate the teachings of Mackie and space the cathode such that the deflection range is twice the distance between each cathode. Doing so would have the benefit of providing overlap between regions and improve efficiency in the printing process (par. 17, Mackie).
Regarding claim 16, Ljungblad in view of Hohn and O’Keefe does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the deflector adjusts irradiation positions of the first electron beam and the second electron beam in a deflectable range larger than a space between the first electron beam and the second electron beam.
Mackie discloses an electron beam 3-D printer wherein the deflector adjusts irradiation positions of the first electron beam and the second electron beam (electron deflector provides a common deflection field across each of the electron beams, Helmholtz coil 70, Fig. 3) in a deflectable range larger than a space between the first electron beam and the second electron beam (spacing of the cathode 60 is chosen such that the coverage region 74 is twice the transverse spacing 59 of the cathodes 60, Fig. 3, par. 53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and O’Keefe to incorporate the teachings of Mackie and space the cathode such that the deflection range is twice the distance between each cathode. Doing so would have the benefit of providing overlap between regions and improve efficiency in the printing process (par. 17, Mackie).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicants make the following arguments:
None of the applied art have anisotropically shaped electron beam surface and Hohn’s Fig. 5.6 is a square-shaped e-beam surface
Ljungblad have beams that irradiate at different locations since they tend to repel each other. 
O’Keefe employs sequential scanning with two different orientations and does not teach simultaneously scanning beams with their different orientations
Examiner’s response:
Hohn states in Col 13 lines 60-65 “In this experiment a rectangular top flat was constructed from a <100> oriented crystal. The tip shape was a truncated pyramid with the short sides of the rectangular top meeting side surfaces which expose (100) crystal planes and the long sides of the rectangular top meeting side surfaces which expose (755) crystal planes. The top surface exposed a (110) plane.” It is understood by the examiner that Fig. 5.6 is applicable for both the square shaped tip and te rectangular top flat since the description of the rectangular top flat is shown in Fig. 5.6.
Ljungblad does disclose that the two beams repel each other however, they perform correction on the beams in order to counteract the repelling force (par. 18 and 70). Fig. 4 also shows that the two beams, which are being emitted simultaneously, can have overlapping regions (par. 37).
While O’Keefe does not disclose simultaneously irradiating the same area with two beams that are orthogonal, his apparatus is capable of performing that function. Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761